DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 1-3 and 29-38 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s arguments, filed 30 March 2021, with respect to the following rejections has been fully considered and is persuasive:
the rejection of claims 1-3 and 29-38 on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of US Patent No. 9,957,290 in view of Croatt et al.;
the rejection of claims 1-3 and 29-38 on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of US Patent No. 10,597,420 in view of Croatt et al.;
the rejection of claims 1-3 and 29-38 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, 36, 37, 40-41 and 66-72 of copending Application No. 16/563,243 in view of Croatt et al.; and
the rejection of claims 1-3 and 29-38 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, 36, 37, 40-41 and 66-72 of copending Application No. 16/800,694 in view of Croatt et al.


The above argument is found persuasive. The difference in toxicity between AmB and the C2’-epimer (C2’epiAmB) is significantly different. Figure 5 of the ‘677 Patent shows the minimum toxicity concentration of AmB is 2.4 µM, while that of C2’epiAmB is >80 µM. Thus, the ‘677 Patent shows the C2’-epimer of amphotericin B is significantly less toxic than AmB. The ‘677 Patent demonstrates the orientation of the C2’-OH changes the properties of amphotericin B. These differences are surprising, significant and unexpected. 
The above rejections are hereby withdrawn. 


Conclusion
Accordingly, claims 1-3 and 29-38 (renumbered claims 1-13) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623